                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION


UNITED STATES OF AMERICA                                                          PLAINTIFF


V.                                CASE NO. 17-CR-10014-004


BRANDON ALAN WARE                                                                DEFENDANT


                                          ORDER

       Before the Court is the Government’s Motion to Dismiss. ECF No. 139. In the instant

motion, the Government moves the Court to dismiss the Indictment without prejudice pursuant to

Federal Rule of Criminal Procedure 48(a). Upon consideration, the Court finds that the instant

motion should be and hereby is GRANTED and the Indictment is DISMISSED WITHOUT

PREJUDICE. Furthermore, in light of this ruling, the Court finds that Defendant should be and

hereby is RELEASED from federal custody.

       IT IS SO ORDERED, this 20th day of November, 2018.

                                                  /s/ Harry F. Barnes
                                                  Harry F. Barnes
                                                  United States District Judge
